Citation Nr: 0432045	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  97-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for cramps in the 
hands.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for a lung disorder.

8.  Entitlement to service connection for chronic depression.

9.  Entitlement to service connection for a neurological 
disorder characterized by blackouts.

10.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1997, a 
transcript of which is of record.

The record reflects that the veteran had also perfected an 
appeal on the denial of service connection for hypertension, 
heart disease, a sleep disorder, and a skin disorder.  
However, service connection was established for these 
disabilities by a March 2002 rating decision.  In view of the 
foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The veteran also perfected an appeal on the issue of 
entitlement to service connection for hair loss.  However, he 
withdrew this claim at his September 1997 personal hearing.  
See 38 C.F.R. § 20.204.

This issues of service connection for chronic depression and 
memory loss are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  Myopia, a refractive error of the eye, is a congenital or 
developmental defect not subject to service connection.

3.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

4.  The competent medical evidence contains no objective 
signs or symptoms documenting the veteran's complaints of a 
bilateral leg disorder, bilateral knee disorder, bilateral 
ankle disorder, hand cramps, and fatigue.

5.  The record reflects that the veteran's lung problems are 
associated with his service-connected sleep apnea, and there 
is no objective medical evidence of a lung disorder that is 
separate and distinct from this disability.

6.  The record reflects the veteran had 2 blackouts in the 
mid-1990s, but none since that period.

7.  The competent medical evidence tends to show that 
whatever condition which caused the veteran's blackouts has 
resolved, and that he does not currently have a neurological 
disorder manifested by such symptomatology.



CONCLUSION OF LAW

Service connection is not warranted for myopia, bilateral leg 
disorder, bilateral knee disorder, bilateral ankle disorder, 
lung disorder, fatigue, hand cramps, or a neurological 
disorder characterized by blackouts, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317, 
4.14 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The RO sent correspondence to the veteran in March 2001, 
which noted the enactment of the VCAA, informed the veteran 
of what information and evidence he must submit, what 
information and evidence was being obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the May 1997 Statement of the Case 
(SOC), and multiple Supplemental Statements of the Case 
(SSOCs) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the most recent SSOC promulgated 
in June 2004 included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  

Moreover, after issuance of the March 2001 letter, the 
veteran's representative informed VA that the veteran 
indicated that there was no further evidence to submit.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the September 1997 hearing.  However, it does not 
appear that he has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
Further, he has been accorded multiple examinations in 
conjunction with this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's eyes, lungs and chest, feet, lower 
extremities, and neurological system were all clinically 
evaluated as normal on his May 1977 enlistment examination.  
In addition, his chest X-ray was within normal limits.  
However, his distance vision was found to be 20/70 for the 
right eye, and 20/25 for the left.  On a concurrent Report of 
Medical History, he indicated that he had not experienced eye 
trouble, asthma, shortness of breath, cramps in his legs, 
loss of finger or toe, "trick" or locked knee, foot 
trouble, neuritis, epilepsy or fits, or periods of 
unconsciousness.  He did indicate that he had experienced 
broken bones, attributed to a fractured right leg in 1969.  
It was also noted that he was treated for a foreign body in 
the right eye in 1971.

The veteran's service medical records contain no objective 
findings indicative of blackouts, fatigue, or memory loss.  
In addition, even though he was treated on several occasions 
for allergies, it does not show he was treated for lung 
problems while on active duty.  Similarly, records from July 
1978 note that he was treated for a lacerated right thumb, 
but nothing indicates he was treated for cramps in his hands.

In May 1980, the veteran was treated for right foot pain 
after stepping into a hole while walking.  X-rays taken of 
the foot and ankle indicated no significant abnormalities.

In July 1981, the veteran complained of having a hard time 
seeing, and it was noted he could not see the required amount 
of letters needed to pass a physical examination.  Subsequent 
records from that same month noted he was having problems 
seeing out of his right eye, that he had not had glasses, and 
that he had an injury to the right eye when he was a child.  
External examination indicated he had a scarred cornea of the 
right eye, while internal examination indicated he had a 
scarred macular area of the right eye.  The left eye was 
found to be within normal limits on both external and 
internal examination.  He was ultimately prescribed a pair of 
glasses for distance vision.

On a November 1988 service examination, the veteran's eyes, 
lungs and chest, and neurological system were clinically 
evaluated as normal.  However, it was indicated that he 
complained of left foot pain, and that the foot was found to 
be tender on clinical examination.  His uncorrected distant 
vision was found to be 20/60 for the right eye, and 20/30 for 
the left eye.  Further, on a concurrent Report of Medical 
History, he indicated that he had experienced swollen or 
painful joints, cramps in his legs, "trick" or locked knee, 
and foot trouble.  The physician's summary indicated that the 
veteran had pain in the left foot, that he had summer hay 
fever, occasional cramps in the left leg, as well as broken 
right leg in 1969.  In addition, the veteran indicated that 
he had not experienced shortness of breath, chronic cough, 
neuritis, epilepsy or fits, or periods of unconsciousness.

An April 1989 optometric examination diagnosed the veteran 
with myopia.

The veteran's eyes, lungs and chest, feet, and lower 
extremities were all clinically evaluated as normal on an 
April 1995 Reserve examination, and no neurological 
abnormalities were noted.  His distant vision was found to be 
20/20 for the right eye, and 20/30 for the left.  Further, on 
the concurrent Report of Medical History, he indicated that 
he had not experienced eye trouble.  However, he also 
indicated that he had experienced swollen or painful joints, 
seasonal hay fever, skin disease, shortness of breath, pain 
or pressure in the chest, cramps in his legs, "trick" or 
locked knee, and foot trouble.  The physician's comments 
section indicates that the veteran experienced pain with 
prolonged standing with his feet/joints, shortness of breath 
only with heavy exertion, and questionable musculoskeletal 
chest pain.

The veteran's service personnel records, to include his DD 
Form 214, indicates that he had service in the Southwest Asia 
theater of operations during the Persian Gulf War.

A February 1996 total body Gallium scan was conducted for the 
purpose of ruling out sarcoidosis.  Overall impression was 
probable normal whole body Gallium study.  There was moderate 
uptake evidence with the gastrocnemius muscle bilaterally, 
but it was stated that this was of questionable significance, 
and that clinical correlation was suggested.

Also in February 1996, a CT scan of the chest showed 
essentially clear lung fields.  There was no right hilar or 
mediastinal adenopathy of significance.  Although the left 
hilum was enlarged, the clinician was not sure if there was a 
centrally prominent pulmonary artery that dropped off quickly 
in size as could be seen in patients who had had prior 
pulmonary embolism, and it was noted that the veteran was 
very young for this.  The other possibility was that there 
was a lymph node that was enlarged on the left side.  
However, this was nonspecific, and while it could represent 
the results of sarcoid involvement, it could also be due to 
infection, or, less likely, neoplasm due to the fact that 
there was no lung lesion identifiable in the veteran.

In April 1996, the veteran underwent a VA general medical 
examination, a VA neuropsychological evaluation, and a VA eye 
examination.

At the VA general medical examination, the veteran reported 
in part that he was not known to have any lung problems 
during his active service, but that a VA chest X-ray showed a 
left mediastinal enlargement, and a CT scan confirmed the 
enlarged node.  However, a Gallium scan was negative.  He had 
no complaints of the lungs, except that he was told of this.  
In addition, he reported that he began to experience cramping 
in his hands sometime in 1985, while on active duty.  He 
reported that he was never seen in sick call.  He also 
reported loss of vision, and indicated that he started 
wearing glasses in 1980 or 1981.  Further, he reported that 
he had 2 blackouts in 1995.  There were no headaches, 
dizziness, or seizures associated with these blackouts, and 
there was no family history of such.  He reported that prior 
to service and in the service, he had a good direction sense, 
but now he had to have repeated directions, and he would get 
lost while driving.  He also indicated that he had been aware 
of memory loss since 1992, and that he believed it was due to 
chemical exposure in Desert Storm.  Moreover, he reported 
that he felt depressed.  Finally, he reported that his right 
lower extremity would cramp up, and he attributed it to 
stepping into a deep pothole in 1977 or 1978, in which he 
twisted his ankle and bruised his knee.  He reported that he 
had occasional cramping in the foot, and that his right knee 
acted up after excess standing.

On examination, the veteran's carriage, posture, and gait 
were all found to be normal.  His lungs were found to be 
clear to percussion and auscultation.  It was noted that he 
reported that he had no allergies, but that he was treated 
for pollen in the service when he had red eyes and itchy 
eyes.  On evaluation of the musculoskeletal system, it was 
noted that he dressed and undressed without difficulty, that 
there was no evidence of discomfort, that he was able to 
fully squat, bend over and touch the floor, and walk on his 
heels and toes.  Further, he had full range of motion of his 
wrists, ankles, and knees.  Although he did have slight 
crepitation in both knees, he had full range of motion.  His 
hand strength was found to be equal bilaterally 5+.  
Moreover, he had full range of motion, he was able to oppose 
his thumb to all his fingers, and there was no atrophy or 
tenderness.  He was found to have a corn on the right second 
toe, which he reported he had had for many years.  In 
addition, his nails were found to be discolored, kind of a 
purplish color, and he had mild epidermal cyrtosis and stated 
he had been treated for a fungus infection.  He further 
reported that he received the discoloration and the fungus in 
Desert Storm, but was never treated.  On neurological 
evaluation, it was noted that he complained of memory 
problems, but no sensory or motor problems.  He also reported 
that he had occasional cramps in his hands and feet, and that 
he was on diuretics.  

Diagnoses following examination of the veteran included the 
following: dyspnea on exertion; history of right lower leg 
injury, sprained right ankle and contusion of right knee, 
only symptom was discomfort in the right knee after prolonged 
standing; cramping of hands and feet probably secondary to 
diuretics; history of conjunctivitis secondary to pollen; 
history of memory loss; and history of 2 blackouts of unknown 
cause.

The VA neuropsychological evaluation revealed performance 
deficiencies in the following areas: right/left orientation 
to confronting stimuli; auditory concentration and tracking; 
visual attention, concentration, and tracking; formulation of 
written language; immediate and delayed verbal recall for 
more complex stimuli; fund of verbal information; visual 
abstraction and reasoning; and ability to establish cognitive 
sets.  However, the etiology of these deficiencies were 
unclear.  Nevertheless, it was stated that his level of 
formal education (9th grade) may have been a factor.  
Further, it was noted that his performances on items designed 
to assess memory functions were not fully consistent with a 
primary defect or with the nature (visuoperceptual) of his 
subjective memory complaints.

The VA eye examination diagnosed the veteran with simple 
myopia.

In May 1996, the veteran underwent a VA neurological 
examination at which the examiner indicated that he was not 
clear why the veteran was being examined as no work sheet or 
consult was provided.  Based upon the information provided, 
and the record available for review, the examiner focused his 
examination on the veteran's claims of service connection for 
blackouts and memory loss.  Following examination, the 
examiner noted that the veteran had had 2 blackouts, the most 
recent being in July 1995.  However, this had apparently not 
occurred since that time, and the etiology was unclear.  
Nevertheless, the symptoms did not suggest seizure, or any 
specific neurological disorder.  The examiner also stated 
that the fact that this symptom had not recurred for almost a 
year suggested that it might have been due to some condition 
at that time which had since resolved.  Moreover, the 
examiner concluded that the neurological examination was 
otherwise unremarkable, and that no other specific 
neurological diagnosis could be made at that time.

At his September 1997 hearing, the veteran testified that he 
was discharged from service without a separation examination.  
He also indicated that his wrist problems were due to carpal 
tunnel syndrome.  He testified that his computer class 
instructor had indicated he might have this condition, but he 
had not been diagnosed with such a disability because the 
problem would be resolved by the time he visited a clinician.  
In addition, he testified that the severity and duration of 
his hand cramps varied depending on what type of work he was 
doing.  He indicated that he had lung problems because he had 
been in the area of the burning oil fires while in Saudi 
Arabia during the Persian Gulf War.  He also indicated that 
these problems were due to his sleep disorder; he had tubule 
breathing while sleeping.  Further, he recounted the 
circumstances of his 2 blackouts, and testified that he had 
not had blackouts prior to service.  Regarding his bilateral 
leg, knee, and ankle claims, he indicated that he had had 
problems with these joints ever since he fell into a pothole 
while on active duty.  With respect to his myopia claim, he 
testified that he had not had glasses prior to service.

A private medical statement dated in June 2001 noted that the 
veteran had been hospitalized earlier that month with a 
hyperosmolar, non-ketotic state which was a very severe form 
of uncontrolled diabetes.

In April 2002, the veteran underwent a VA respiratory 
examination, at which he was diagnosed with sleep apnea, 
exogenous obesity, insulin-dependent diabetes mellitus with 
adult-onset one year earlier, hypertension which was not 
well-controlled, varicose veins, and history of atrial 
fibrillation.  Nothing in this examination reports relates 
any of these diagnoses to the veteran's active service.

VA medical records dated in April 2004 note that the veteran 
had a history of private hospitalization in 2001 for signs of 
unconsciousness, weight loss, dry mouth, and blurred vision.  
However, these records indicate that these problems were due 
to diabetes, and that he also had neuropathy as a result of 
this disability.  

The record further reflects that the veteran's service-
connected sleep apnea is evaluated based upon respiratory 
problems.

The record also contains lay statements from various 
individuals who attest to the veteran's symptomatology.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifested during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifested.  38 C.F.R. § 
3.317(a)(4).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying 
chronic disability" to include not only undiagnosed illness, 
but also "a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that was defined by a cluster of 
signs or symptoms;" and any diagnosed illness the Secretary 
determined in regulations to warrant a presumption of service 
connection.  These changes have been codified at 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2) (2004).  However, it 
is noted that the Secretary has not yet identified any 
diagnosed illness in the regulations as warranting 
presumptive service connection pursuant to 38 U.S.C.A. 
§ 1117.  In addition, section 202 expanded the presumptive 
period from December 31, 2001, to September 30, 2011.  See 
also VBA Fast Letter 02-04 (January 17, 2002).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for myopia, bilateral leg disorder, 
bilateral knee disorder, bilateral ankle disorder, fatigue, 
hand cramps, lung disorder, and a neurological disorder 
characterized by blackouts.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
any of the individuals who submitted lay statements on his 
behalf, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu, supra.  The same is true for the individuals who 
submitted lay statements in support of his claim.  
Consequently, while he is competent as a lay person to 
describe his visible symptomatology, his contentions, and 
those in the lay statements, cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  

The Board notes that the record clearly reflects that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  As such, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be considered 
in the instant case.

Initially, the Board notes that the competent medical 
evidence reflects that the veteran has myopia, and that he 
was also diagnosed with this condition in April 1989 during 
active service.  However, myopia, a refractive error of the 
eye, is a congenital or developmental defect not subject to 
service connection.  See 38 C.F.R.
§ 3.303(c).  When the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis, supra.  Moreover, even if the veteran's 
myopia were subject to service connection, his claim would 
still be denied as the record reflects that his vision 
impairment preexisted service, and the record does not 
support a finding that it underwent a permanent increase in 
severity beyond the natural progression of the condition.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  Specifically, his uncorrected distance vision 
was found to be 20/70 for the right eye, and 20/25 for the 
left on his May 1977 enlistment examination.  Thus, it was 
noted at the time of his entry into active service.  Even 
though he was prescribed glasses during service, no competent 
medical evidence is of record which indicates his visual 
impairment increased in severity beyond the normal 
progression of the condition.

The Board further finds that, despite the veteran's 
complaints, the competent medical evidence contains no 
objective signs or symptoms documenting the veteran's 
complaints of a bilateral leg disorder, bilateral knee 
disorder, bilateral ankle disorder, hand cramps, and fatigue.  
For example, the April 1996 VA general medical examiner 
indicated that the only current problem associated with the 
veteran's legs, knees, and ankles was his complaint of right 
knee pain on prolonged standing.  However, no impairment was 
shown of any of these joints on examination.  Similarly, the 
objective medical evidence of record documents no symptoms of 
hand cramps or fatigue.  The fact that he testified his 
computer instructor informed him he had carpal tunnel 
syndrome is of no pertinent value, because there is nothing 
to indicate this instructor was qualified to render a 
competent medical diagnosis.  See Espiritu, supra.  Even if 
the instructor were qualified to render such a diagnosis, the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board acknowledges that the April 1996 general medical 
examiner indicated that the veteran did have hand and feet 
cramps as part of the diagnoses section.  However, no 
objective evidence of such impairment is shown on the 
musculoskeletal evaluation.  In pertinent part, hand strength 
was 5+ bilaterally, there was full range of motion, and no 
atrophy or tenderness.  The Board also notes that none of the 
other medical evidence of record supports such a finding.  
Moreover, even if the veteran did have such impairment, the 
examiner indicated that these problems were due to his taking 
of diuretics, rather than his active service.

The Board also finds that the veteran is not otherwise 
entitled to a grant of service connection for disabilities 
manifested by leg, knee, and ankle problems, nor hand cramps 
or fatigue.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  Thus, even though the veteran's 
service medical records support his account that he was 
injured when he stepped into hole during service, this does 
not change the fact that his claim must be denied as there is 
no objective medical evidence of current disabilities of the 
legs, knees, and/or ankles.

With respect to the veteran's lung disorder claim, the Board 
notes that the veteran testified at his September 1997 
hearing that his respiratory problems were associated with 
his sleep disorder claim.  This contention is supported by 
the fact that the April 2002 VA respiratory examination 
included a diagnosis of sleep apnea.  Further, the record 
reflects that the veteran's service-connected sleep apnea is 
evaluated pursuant to such impairment.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6847.  No competent medical evidence is of 
record which contains objective evidence of a lung disorder 
that is separate and distinct from the service-connected 
sleep apnea.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  However, as the record does not indicate the 
veteran has respiratory impairment which is separate and 
distinct from his service-connected sleep apnea, he is not 
entitled to a grant of service connection for a lung disorder 
as a separate disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Regarding the veteran's claim of service connection for a 
neurological disorder characterized by blackouts, the record 
reflects that he had two blackouts in the mid-1990s of 
unknown etiology, and none since that time.  In fact, the May 
1996 VA neurological examiner stated that the fact that this 
symptom had not recurred for suggested that these blackouts 
might have been due to some condition at that time which had 
since resolved.  More importantly, the examiner concluded 
that the symptoms did not suggest seizure, or any specific 
neurological disorder.  Thus, there is no competent medical 
evidence that the veteran currently has a neurological 
disorder manifested by blackouts.  See 38 U.S.C. §§ 1110, 
1131; Brammer, supra; Degmetich, supra; Gilpin, supra; and 
Rabideau, supra.

The Board acknowledges that the veteran was treated for 
unconsciousness in 2001, and that he has been found to have 
neuropathy.  However, both the private June 2001 medical 
statement and the April 2004 VA medical records indicate that 
these symptoms were due to his nonservice-connected diabetes 
mellitus.  As a claim of service connection for diabetes 
mellitus is not currently before the Board, it has no 
authority to address this issue.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral leg disorder, bilateral knee 
disorder, bilateral ankle disorder, hand cramps, fatigue, 
lung disorder, and a neurological disorder manifested by 
blackouts.  As such, these claims must be denied.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for myopia, bilateral leg 
disorder, bilateral knee disorder, bilateral ankle disorder, 
lung disorder, fatigue, hand cramps, or a neurological 
disorder characterized by blackouts, is denied.



REMAND

The veteran's service medical records reveal no complaints of 
or treatment for any psychiatric disorder.  

The veteran's psychiatric clinical evaluation on an April 
1995 Reserve examination revealed no abnormalities.  On the 
concurrent Report of Medical History, he indicated that he 
had not experienced nervous trouble of any sort.  However, it 
appears that he initially indicated that he had experienced 
depression or excessive worry, as well as loss of memory or 
amnesia, but changed the Report to indicate that he had not.  
Although the physician's comments section addressed other 
issues, it did not reference any psychiatric complaints or 
findings.  The veteran did note that in June 1993 while 
driving his van, he was struck in the driver side and was out 
of work for 6 months.

In December 1995 the veteran complained of depression at the 
Persian Gulf Clinic.  The report noted multiple life events 
including the death of his mother and brother, his wife's 
adultery, and no permanent job since service.  

An Initial Mental Hygiene Evaluation dated in March 1996 
noted that the veteran had not been treated for a 
psychological or psychiatric problem.  He reported feeling 
resentful and angry at the treatment he received while in the 
military.  He alluded to some racial prejudice directed 
towards him by commanding officers, and indicated that he was 
not promoted and felt this was unfair.  He reported that 
prior to his discharge in August 1992 he had requested a 
transfer so he could be near his mother.  The transfer never 
occurred, and two days after his discharge, while traveling 
from [redacted] to [redacted], his mother died before he was able 
to return home.  He appeared sad and angry, and appeared to 
hold considerable resentment towards the service for the way 
he was treated.  It was also noted that in January 1993 the 
veteran's brother died after being shot in the face during an 
apparent robbery.  When speaking about this, the veteran 
appeared visibly upset.  The examiner noted that the veteran 
seems to believe that he has been badly treated by people in 
authority, and has had some very bad luck as well over the 
years.  Diagnoses were breathing related sleeping disorder, 
rule out dysthymia, and rule out paranoid personality 
disorder.

At the VA mental disorders examination in April 1996, it was 
noted that when asked what his primary problem was, the 
veteran initially offered a description of his physical 
problems.  When asked about his emotional problems, he very 
slowly and with obvious distress described recurrent 
depression which he reported began in 1992.  He related his 
military history, including his account of being passed over 
for promotion following his return from Desert Storm in May 
1991.  However, it was noted that this was not the most 
important issue.  In June 1991, his mother had a stroke, and 
he took leave to visit her.  After he returned to his 
military base from this leave, his mother sustained a left 
cerebral stroke, which rendered her right side paralyzed.  He 
requested emergency leave, returned to his mother's home, and 
spent an additional 2 weeks close to her.  In addition, he 
submitted papers for re-assignment based on compassionate 
need.  Further, it was noted that he had previously requested 
discharge from the military, and had been approved for 
discharge in August 1992.  Regarding his request for 
reassignment prior to this date, he reported that the 
military informed him that his papers were lost, that there 
were problems of an administrative nature, and he received no 
benefits from his request for reassignment.  In any event, he 
was discharged in August 1992, but his mother expired during 
the period he was traveling to her home, and he was only able 
to make her funeral.  As a result of these events, he 
reported that he became profoundly depressed.  Following 
examination of the veteran, the examiner diagnosed chronic 
depressive reaction, unresolved grief reaction.  

In August 2002, the veteran underwent a new VA psychiatric 
examination, at which the examiner noted that the veteran's 
claims folder and psychiatric records were not available for 
review.  The examiner noted that the veteran became notably 
distressed and tearful when describing his mother's death.  
The veteran again became quite tearful when describing the 
recent murder/suicide of his youngest brother, who killed his 
own 2 children, then attempted suicide.  The veteran and his 
family were responsible for "pulling the plug" on his 
brother.  Diagnoses following examination included major 
depressive disorder with psychotic features.  In Axis IV the 
examiner noted stressors as loss of mother, father, brother, 
niece, and nephew.  The examiner stated that the symptoms of 
this disability appeared to date their onset to shortly after 
the veteran's discharge from the military, precipitated 
partly by his experiences in the military, as well as the 
stressful circumstances surrounding his discharge, and his 
mother's death at that time.  

It does not appear that either of the VA examiners reviewed 
the veteran's claims folder in conjunction with the 
examinations, and there is no indication that the veteran was 
treated for psychiatric problems while on active duty.  The 
VA examiners indicated that the disability is due, apparently 
in large part, to his grief over his mother's death, which 
the Board notes occurred subsequent to service.  The record 
reveals no findings of depression until December 1995, more 
than 3 years after his discharge from service.  Additionally, 
the veteran was found psychiatrically normal in April 1995.  
Thus, the Board finds that a new VA examination is warranted, 
to include a review of the claims file.  

Further, the service personnel records on file do not 
document his request for a compassionate reassignment.  
Moreover, the RO request for personnel records limited it to 
specific records.  On remand, the RO should request a 
complete copy of the veteran's personnel file.  Additionally, 
the veteran should be asked to submit any copies of his in-
service request for transfer that he may have, or any other 
personnel records.

The Board also notes that the record contains no formal 
documentation providing the date of his mother's death.  On 
remand, the veteran should be requested to submit a copy of 
his mother's death certificate, or other documentation, 
providing that information.  

Additionally, to ensure continued compliance with the VCAA, 
the RO should send an updated letter with regard to his 
claims for service connection for chronic depression and 
memory loss.

Finally, the Board notes that the May 1996 VA neurological 
examiner indicated that the veteran's complaints of memory 
problems were due to his depression.  Further, such symptoms 
are part of the general rating formula used to rate 
psychiatric disabilities other than eating disorders, found 
at 38 C.F.R. § 4.130.  Accordingly, the Board concludes that 
the veteran's claim for service connection for memory 
problems is "inextricably intertwined" with the issue of 
service connection for chronic depression. 

For reasons noted above, these issues are REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R.
 § 3.159 (2002).  

Specifically, the RO should send an 
updated VCAA letter with regard to his 
claims for service connection for chronic 
depression and memory loss.  This letter 
also should request that the veteran 
submit any service personnel records in 
his possession, to include his requests 
for transfer, and a copy of his mother's 
death certificate or other documentation 
of her death.


2.  The RO should attempt to secure the 
veteran's complete service personnel 
records through official channels.

3.  After the above development has been 
conducted to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the veteran's 
psychiatric disorder(s).  The claims 
folder must be made available to the 
examiner for review before any opinions 
are provided.  The examination should 
include any tests or studies that are 
deemed necessary for an accurate 
assessment, to include psychological 
testing, if indicated.

Specifically, after reviewing the claims 
folder and examining the veteran, the 
examiner should provide an opinion based 
on sound medical principles on whether it 
is as least as likely as not, that the 
veteran's current psychiatric disorder is 
due to an injury, illness, or event that 
occurred during service.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



